Luke, J.
(After stating the foregoing facts.)  The Court of Appeals certified to the Supreme Court the following questions: “1. The Bank of Harrison, on June 26, 1920, bought from the Continental Trust Company, for cash, a promissory note for the principal sum of $5,000. The note was executed on June 26, 1920, by ‘The Cotton Warehouse Company,’ and was payable sixty *155days after date to itself or order, .and by it was indorsed in blank. Attached to the note as collateral security was a promissory note executed by ‘The Ellis Cotton Company/ payable to itself or order, and by it indorsed in blank. Attached to the Ellis Cotton Company note, as collateral security to it, was a warehouse receipt of ‘The Cotton Warehouse Company/ which represented that thirty-two bales of cotton marked ‘L. A. C.’ had been deposited in the warehouse of ‘The Cotton Warehouse Company/ and that this cotton was in the actual possession of said warehouse company at the time (to wit, June 26, 1920) when the Bank of Harrison bought the aforesaid note from the Continental Trust Company. Under these facts, was there an implied warranty by the Continental Trust Company that the thirty-two bales of cotton, described and symbolized by the warehouse receipt, were in existence and in the warehouse of ‘The 'Cotton Warehouse Company’ on June 26, 1920?
“2. If an affirmative answer is given to the foregoing question, then an answer to the following question is requested: Under the facts stated in the previous question, where the Bank of Harrison brings suit against the Continental Trust Company for damages for a breach of an implied warranty, and alleges that the trust company warranted that the thirty-two bales of cotton were in existence and in the custody of the warehouseman on June 26, 1920, and that the trust company ‘breached such warranty, . . for that none of such cotton was in existence nor in the custody of said warehouseman’ on June 26, 1920, and where the evidence fails to affirmatively show that such cotton was not in existence, or that it was not in the custody of the warehouseman, but where the evidence does show that even if the cotton had been in the Custody of the warehouseman, it could not have been delivered to the holder of the warehouse receipt for the cotton, because the receipt did not bear the tag numbers, which were the only means of identifying the cotton, is the plaintiff under its pleadings entitled to recover?”
Both of these questions were answered in the affirmative by a majority of the Supreme Court. For full opinion see 162 Ga. 758 (134 S. E. 775). This ruling disposes of the controlling issue, and, under it and the evidence adduced on the trial, the verdict for the plaintiff was demanded.
*156The rulings stated in headnotes 2 to 15 inclusive need no elaboration. The grounds of alleged error not covered by them aré in part too defective to present any question for decision by this court, and none of these grounds are possessed of sufficient merit to require further discussion here.

Judgment affirmed on main bill; cross-bill dismissed.

Broyles, C. J., concurs. Bloodworth, J., absent on account of illness.